MEMORANDUM OPINION
                                            No. 04-12-00468-CV

                                  EX PARTE Jorge A. HERNANDEZ

                                   Original Habeas Corpus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 22, 2012

PETITION FOR WRIT OF HABEAS CORPUS DENIED

           On August 7, 2012, relator Jorge A. Hernandez filed an original habeas corpus

proceeding. Relator alleges that he has been sentenced to 180 days in county jail after being held

in criminal contempt for failure to pay child support. Relator provides numerous grounds for

why he is entitled to habeas corpus relief and seeks to be released from custody.

           However, it is relator’s burden to provide this court with a record sufficient to establish

his right to habeas corpus relief. See TEX. R. APP. P. 52.7(a); Walker v. Packer, 827 S.W.2d 833,




1
  This proceeding arises out of Cause No. 2004EM502827, in the 73rd Judicial District Court, Bexar County, Texas,
the Honorable Renée F. McElhaney presiding. However, relator contends the Honorable Jim Rausch, associate
judge presiding in the child support court, signed the order complained of.
                                                                                  04-12-00468-CV


837 (Tex. 1992) (orig. proceeding). Relator has failed to provide us with a record to support his

claims. Accordingly, relator’s petition for writ of habeas corpus is DENIED.

                                                           PER CURIAM




                                              -2-